DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered. Claims 1, 3-5, 11, 15, 19 and 28-40 remain pending in the application. 

Claim Objections
Claim 34 is objected to because of the following informalities:
Claim 34 recites “non-zero period of time is specified by the person in the input”, it’s not clear what is “the person in the input”, the specification recites “for a threshold non-zero period of time as may be specified by the person with the command”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 15, 19 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, and further in view of Velazquez U.S. Patent Application 20100138858.
Regarding claim 1, Salter discloses a headset, comprising:
a housing (paragraph [0012]: augmented reality display device 104 takes the form of a head-mounted display device);
at least one processor in the housing (controller 320; see fig. 2);
a transparent display accessible to the at least one processor and coupled to the housing (paragraph [0001]: a head-mounted display may be configured to display via a see-through display system virtual information regarding a real-world object in spatial registration with the real-world object);
at least first and second elements accessible to the at least one processor and coupled to the housing, the first and second elements being located at different positions with respect to the housing (paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user; see fig. 2 glint sources 312, image sensors 314 and speaker(s) 328 are located at different positions with respect to HMD); and
storage accessible to the at least one processor, coupled to the housing, and comprising instructions executable by the at least one processor (paragraph [0022]: Display system 300 further comprises a controller 320 having a logic subsystem 322 and a storage subsystem 324 in communication with the sensors... Storage subsystem 324 comprises instructions stored thereon that are executable by logic subsystem 322) to:

based on tracking the person, actuate one of the first and second vibrators to alert the person of an object that is within a threshold distance to the person (paragraph [0016]: The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request); paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object; paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects; paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user).
Salter discloses all the features with respect to claim 1 as outlined above. However, Salter fails to disclose at least first and second vibrators accessible to the at least one processor and coupled to the housing, the first and second vibrators being located at different positions with respect to the housing; receive input from the person to snooze alerting the person; and based on the input from the person to snooze alerting the person, stop providing alerts to the person. 
Ooka discloses at least first and second vibrators accessible to the at least one processor and coupled to the housing, the first and second vibrators being located at different positions with respect to the housing (paragraph [0045]: The vibration section 60 is a device that 
actuating one of the first and second vibrators (paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); Ooka’s vibration elements can be embed in Salter’s HMD, such that one of vibration elements can provide information via tactile sensation to user for a direction to turn).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking.
Salter as modified by Ooka discloses all the features with respect to claim 1 as outlined above. However, Salter as modified by Ooka fails to disclose receive input from the person to snooze alerting the person; and based on the input from the person to snooze alerting the person, stop providing alerts to the person.
Velazquez discloses receive input from the person to snooze alerting the person; and based on the input from the person to snooze alerting the person, stop providing alerts to the person (paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped).


Regarding claim 3, Salter as modified by Ooka and Velazquez discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to:
based on tracking the person, actuate one of the first and second vibrators to indicate a direction in which the person is to travel (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); Salter’s paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 4, Salter as modified by Ooka and Velazquez discloses the headset of Claim 3, wherein one of the first and second vibrators is actuated to indicate the direction in which the person is to travel as part of a navigational assistance application executed by the headset to navigate the person to a destination (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); paragraph [0003]: car navigation systems that present a route to a destination to a passenger of a vehicle utilizing a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to snooze alert as taught by Velazquez, to provide desired control interface.

Claim 15 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 15.
Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Regarding claim 28, Salter as modified by Ooka and Velazquez discloses the headset of Claim 1, wherein the instructions are executable to:
receive input from the person to snooze alerting the person of the object regardless of the person’s distance to the object; and based on the input from the person to snooze alerting the person of the object regardless of the person’s distance to the object, stop providing alerts to the person regarding the object regardless of whether the object is inside of the threshold distance or outside of the threshold distance (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 29, Salter as modified by Ooka and Velazquez discloses the headset of Claim 1, wherein the input from the person to snooze alerting the person of the object comprises voice input from the person to snooze alerting the person of the object (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped; Salter’s paragraph [0018]: include one or more microphones 308 configured to detect sounds, such as voice commands from a user; paragraph [0045]: a user may… selecting an indicator corresponding to the desired virtual object (e.g. by selecting an icon corresponding to a desired application). The selection may be made by voice; paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects). 


Regarding claim 30, Salter as modified by Ooka and Velazquez discloses the headset of Claim 1, wherein the input from the person to snooze alerting the person of the object comprises input received at a snooze selector presented on the transparent display (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped… Instructions 324 may include instructions for displaying user selectable elements, within a graphical interface for example, to allow a user to provide user input to dismiss (permanently or temporarily) emergency alert messages; Salter’s transparent augmented reality display device 104; paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 31, Salter as modified by Ooka and Velazquez discloses the headset of Claim 1, wherein the instructions are executable to:
based on the input from the person to snooze alerting the person of the object, stop providing alerts to the person regarding the object for an indefinite period of time (Velazquez’s 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 32, Salter as modified by Ooka and Velazquez discloses the headset of Claim 1, wherein the instructions are executable to:
based on the input from the person to snooze alerting the person of the object, stop providing alerts to the person regarding the object for a threshold non-zero period of time (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped… Instructions 324 may include instructions for displaying user selectable elements, within a graphical interface for example, to allow a user to provide user input to dismiss (permanently or temporarily) emergency alert messages; Salter’s paragraph [0052]: at 916, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 33, Salter as modified by Ooka and Velazquez discloses the headset of Claim 32, wherein the threshold non-zero period of time is specified by the person (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped… Instructions 324 may include instructions for displaying user selectable elements, within a graphical interface for example, to allow a user to provide user input to dismiss (permanently or temporarily) emergency alert messages; Salter’s paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 34, Salter as modified by Ooka and Velazquez discloses the headset of Claim 33, wherein the threshold non-zero period of time is specified by the person in the input (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements as taught by Ooka, to enhance user experience by help user navigate during walking; and combine Salter and Ooka’s to snooze alert as taught by Velazquez, to provide desired control interface.

Claim 35 recites the functions of the apparatus recited in claim 28 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 28 applies to the method steps of claim 35.
Claim 36 recites the functions of the apparatus recited in claim 29 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 29 applies to the method steps of claim 36.
Claim 37 recites the functions of the apparatus recited in claim 30 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 30 applies to the method steps of claim 37.
Claim 38 recites the functions of the apparatus recited in claim 31 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 31 applies to the method steps of claim 38.
Claim 39 recites the functions of the apparatus recited in claim 32 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 32 applies to the method steps of claim 39.
Claim 40 recites the functions of the apparatus recited in claim 33 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 33 applies to the method steps of claim 40.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Velazquez U.S. Patent Application 20100138858, and further in view of Pedrotti U.S. Patent Application 20160171771.
Regarding claim 5, Salter as modified by Ooka and Velazquez discloses the headset of Claim 4, wherein the instructions are executable by the at least one processor to:
based on a determination that the person’s destination, actuate one of the first and second vibrators to indicate the direction in which the person is to travel (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32); Salter’s paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object). However, Salter as modified by Ooka and Velazquez fails to disclose person is deviating from a route.
Pedrotti discloses person is deviating from a route (paragraph [0030]: generates instructions to the HMD to include in a display of a virtual world a visual warning such as a grid or virtual fence when the user comes within a preselected distance of the boundary, thus providing a warning that the user is about to move out of the selected area).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, in view of Velazquez U.S. Patent Application 20100138858, and further in view of Dayal U.S. Patent Application 20170032787.
Regarding claim 11, Salter as modified by Ooka, Velazquez and Dayal discloses the headset of Claim 1, wherein the instructions are executable by the at least one processor to:
based on tracking the person and at a first time, actuate one of the first and second vibrators to indicate, using a first vibration pattern, a direction in which the person is to travel (Ooka’s paragraph [0045]: the vibration section 60 to inform the user of the direction of the destination by driving the vibration elements; paragraph [0103]: the characteristics of vibration of the vibration section 60 (vibration elements 60a to 60d) are determined in accordance with the distance (S32));
based on tracking the person and at a second time different from the first time, actuate one of the first and second vibrators to indicate, using a second vibration pattern, a direction in which the person is to look prior to taking another action related to travel, wherein the second vibration pattern is different from the first vibration pattern (Salter’s paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object; Dayal’s paragraph [0069]: A first tone, audio pattern or vibration can alert the user to the start of a turn, such as a single tone or a vibration from the left side of the smart necklace may indicate a left turn. A second tone, audio pattern or vibration can alert the user that the turn is complete such as two tones, or the vibration may stop, such as the left side ceases to vibrate when the turn is complete; paragraph 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter, Ooka and Velazquez’s to use different vibration pattern as taught by Dayal, to provide convenient control interface.

Response to Arguments

Applicant's arguments filed 7/2/2021, page 9, with respect to the rejection(s) of claim(s) 1, 15 and 19 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Ooka U.S. Patent Application 20120150431, and further in view of Velazquez U.S. Patent Application 20100138858, as outlined above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YI YANG/
Examiner, Art Unit 2616